                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                              300 QUARROPAS STREET
                           WHITE PLAINS, NEW YORK 10601
                                    914 390 4130

Chambers of                                                               January 28, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge

                                 SCHEDULING NOTICE

       The matter of Canopius US Insurance, Inc. v. Five Brothers Realty Holdings

Corp., et al, 19-cv-6840 (KMK) (LMS), has been scheduled for an in-person status

conference before the Hon. Lisa Margaret Smith, United States Magistrate Judge,

on Tuesday, February 25, 2020, at 11:00 AM, in Courtroom 520.



 Please note: counsel seeking to reschedule an appearance must have all parties on the line

                                 prior to contacting chambers.
